Citation Nr: 1312662	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  08-33 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin condition of the face.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left knee disorder as secondary to the service-connected anterior cruciate deficiency of the right knee.

4.  Entitlement to service connection for sleep apnea as secondary to the service-connected hypertension.

5.  Entitlement to service connection for a bilateral eye disorder.

6.  Entitlement to service connection for nerve damage to the right leg.

7.  Entitlement to an initial compensable evaluation for hemorrhoids.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to June 1980, December 1990 to June 1991, and December 2003 to November 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Atlanta, Georgia which now has jurisdiction over the claims.

In the September 2006 rating decision, the RO reopened the claim of entitlement to service connection for a back disorder.  Although the RO reopened this claim, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a responsibility to consider whether it was proper for a claim to be reopened; and there is no harm to a veteran's ability to present the case when the Board addresses the issue of whether a claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As a result, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder has been listed on the title page accordingly.

In December 2006, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

There are several other issues that were raised during the course of this appeal that are also not before the Board at this time.  

A February 2011 rating decision, in part, granted a total disability rating based on individual unemployability (TDIU), with an effective date of September 23, 2010.  In July 2011, the Veteran submitted a notice of disagreement, stating that he wanted an effective date of December 5, 2006.  Thereafter, a May 2012 rating decision, in part, awarded an earlier effective date of November 19, 2005, for the grant of TDIU.  Since this satisfied the Veteran's disagreement, that issue is no longer in contention.  There were several statements from the Veteran in 2010 concerning extension of a temporary total rating following knee surgery in 2009.  However, as he was subsequently granted 100% compensation retroactive to 2005, any issue regarding the temporary total ratings in effect in 2009 is moot, since he has been awarded a total rating for that entire time period. 

The substantive appeal the Veteran submitted in 2008 also encompassed the following issues:  (1)  entitlement to an initial compensable evaluation for erectile dysfunction; (2) entitlement to an initial compensable evaluation for scar on the back of neck; (3) entitlement to an initial compensable evaluation for bilateral hearing loss; and (4) entitlement to an initial compensable evaluation prior to October 8, 2008 and in excess of 30 percent thereafter for gastroesophageal reflux disease (GERD).  A supplemental statement of the case (SSOC) was issued in May 2012 that included these issues.  However, in June 2012, the Veteran submitted a VA Form 9 and checked the box that he had read the SSOC and was only appealing specified issues (identified as issues #2-7 on the title page above).  These four issues were not included, so the June 2012 VA Form 9, signed by the Veteran, constitutes a valid withdrawal of these four issues from his appeal.  The 2008 appeal also encompassed the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, a May 2012 rating decision, in part, granted service connection for PTSD, satisfying the benefit sought on appeal. 

The issues of service connection for rhinitis (in a November 2007 VA Form 21-4138) and entitlement to additional special monthly compensation (in the representative's January 2013 brief) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

First, a remand is required in this case because a SOC was not issued for the claim of entitlement to service connection for a skin condition of the face.  In a January 2010 rating decision, the RO, in part, denied service connection for a skin condition of the face.  In March 2010, the RO received a VA Form 21-4138, wherein the Veteran stated that he disagreed with this denial.  The United States Court for Veterans Claims (Court) has held that, where the record contains a NOD as to an issue, but no SOC, the issue must be remanded to the originating agency to issue a SOC and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In this case, the record does not reflect that a SOC has yet been issued for this claim, thus the Board finds that a remand is required.  

Next, a remand is required in this case for the remaining issues on appeal to afford the Veteran a hearing.  In an October 2008 substantive appeal, via a VA Form 9, the Veteran indicated he did not want a BVA hearing.  Subsequently, in August 2011, the Veteran submitted a statement that he wanted a videoconference hearing before the Board.  The RO sent a letter to him in August 2011 asking, in part, what type of hearing he wanted, and the Veteran returned the form, marking his request for a Board hearing by live videoconference.  He reiterated this request in a VA Form 9 received in June 2012.  The Board finds this is a valid hearing request prior to the September 2012 certification of the case to the Board.  See 38 C.F.R. §§ 20.700, 20.703 (appellant may request a Board hearing at the time of the substantive appeal or anytime thereafter, subject to restrictions in 38 C.F.R. § 20.1304).  There has been no subsequent expression by the Veteran or his representative indicating that the Veteran did not desire a Board hearing.  For these reasons, the Board finds that due process requires this case to be remanded for the Veteran to be scheduled for the next available videoconference hearing held before a Veterans Law Judge for these remaining issues on appeal.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700.   

Accordingly, the case is REMANDED for the following actions:
	
1.  Issue a SOC to the Veteran and his representative, addressing the issue of entitlement to service connection for a skin condition of the face.  The Veteran and his representative should be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  After the time limit in which to file a Substantive Appeal has expired for the issue stated above, schedule the Veteran for a videoconference hearing held before a Veterans Law Judge, in the order that the request was received.  The Veteran and his representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



